CONCURRING AND DISSENTING OPINION BY
BOWES, J.:
I agree with my learned colleagues that the order reinstating the direct appeal rights of Appellee Andre Rivera should be affirmed. On the other hand, I also believe, contrary to the majority’s conclusion, that counsel was ineffective during her negotiation of the guilty plea, and that it is inconsistent to conclude that counsel’s advice during the guilty plea was sound whereas her failure to consult Appellee about an appeal was not,
The pertinent facts follow. At criminal case number 1917-2013, the Commonwealth charged Appellee with twelve offenses in connection with three separate heroin transactions. The affidavit of probable cause states that Appellee arranged via cell phone three separate heroin sales to a confidential informant on August 14, 2012, August 23, 2012, and October 15, 2012. The amount of heroin sold in each case was, respectively, 0.28 grams, 0.54 grams, and 2.1 grams. Two of these transactions occurred in a school zone.
*383Appellee was charged with an identical set of four charges for each sale: delivery of a controlled substance, criminal use of a communication facility, simple possession, and possession of drug paraphernalia. The delivery of over one gram of heroin subjected Appellee to a mandatory minimum sentence of three years based upon both the weight of the heroin and his prior conviction of possession with intent to deliver. See 18 Pa.C.S. § 7508.1
Appellee was separately charged at criminal case number 1918-2013 with one count each of possession with intent to deliver marijuana, possession of marijuana, and possession of drug paraphernalia. Those charges stemmed from his arrest on March 3, 2013, for outstanding warrants. Appellee possessed fifty-three grams of marijuana, a large amount of currency, and three cell phones.
Appellee pled guilty on January 23, 2014, to a negotiated aggregate sentence of four-and-one-half years to nine years incarceration. In exchange for this plea, Appellee agreed to the following sentences. At case number 1917-2013, the three to six year mandatory sentence for delivery of more than one gram of heroin, followed by a consecutive sentence of eighteen to thirty-six months at the second count of delivery. Appellee received a concurrent sentence of eighteen to thirty-six months at the remaining delivery charge. All other counts were withdrawn. At the 1918-2013 case, Appellee agreed to a sentence of one year probation at the possession of marijuana charge. The other two counts were withdrawn.
Over seven months prior to this plea, the United States Supreme Court issued its decision in Alleyne v. United States, — U.S. —, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013), wherein it held that any fact, other than a prior conviction, that invokes a mandatory minimum sentence must be submitted to a jury and proven beyond a reasonable doubt. The PCRA court and the majority conclude that counsel effectively advised Appellee to accept the plea, since, when the plea was entered, Al-leyne’s application was still subject to interpretation. For example, some courts held that a mandatory minimum could still be imposed if the salient facts invoking it were submitted to a jury and proven beyond a reasonable doubt. It was only later that mandatory minimum sentencing statutes similar to the one herein, wherein the sentencing court determined its application by a preponderance of the evidence, were declared unconstitutional in their entirety and void. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015); Commonwealth *384v. Newman, 99 A.3d 86 (Pa.Super. 2014) (en banc).
My review of the record reveals, however, that counsel was not merely mistaken about the application of Alleyne, but was completely unaware of that decision and what it held. On direct examination at the PCRA hearing, the Commonwealth elicited the following.
Q. And, counsel, your understanding of Alleyne, what was your understanding of Alleyne at the time of this plea?
A. At the time of the plea Alleyne had not come down from the Supreme Court yet. So the state of the law in Pennsylvania at the time was that the mandatory mínimums were still in effect. And I advised my client in general of their impact and that they applied.
Q. Well, Alleyne did come down before the plea, but—
A. Okay.
Q. What was your understanding of the actual holding of Alleyne?
A. The holding of Alleyne at that time did not apply to cases of the sort of Mr. Rivera’s. It was [sic] Mr. Rivera’s case had to do with the weight. Alleyne had to do with — you’ll have to forgive me. I’m a little rusty. I have been on maternity leave. Al-leyne had to do with the combination of a drug and guns at the scene. Is that fair to say?
Q. You might be confused with the cases, counsel. It was a U.S. Supreme Court case. I think you’re thinking of a Pennsylvania case.
A. Okay.
N.T. PCRA Hearing, 4/15/15, at 33-34 (emphasis added). On cross-examination, Appellee clarified that plea counsel did not discuss Alleyne.
Q. So I take it that when you discussed the plea negotiations with my client, you didn’t tell him something along the lines of, hey, there is this Supreme Court case out there called Alleyne in which mandatory míni-mums are being challenged somehow.
A. Right.
Id. at 35.
This is not a situation where counsel was aware of Alleyne’s holding and negotiated a plea with its holding in mind and in light of differing interpretations regarding its application. Plea counsel’s negotiation of the plea itself and her advice to Appellee were undertaken without knowledge of Al-leyne and with the mistaken belief that the Commonwealth only had to prove the weight of the substances by a preponderance of the evidence and that the judge could find this fact.
Where counsel’s effectiveness is at issue, we apply the standard adopted by Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973 (1987), which
recast the two-factor inquiry regarding the effectiveness of counsel set forth by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), as the following three-factor inquiry:
[I]n order to obtain relief based on [an ineffective assistance of counsel] claim, a petitioner must establish: (1) the underlying claim has arguable merit; (2) no reasonable basis existed for counsel’s actions or faitee to act; and (3) petitioner suffered prejudice as a result of counsel’s error such that there is a reasonable probability that the result of the proceeding would have been different absent such error.
Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa. Super. 2014).
*385The PCRA court found, and the majority agrees, that counsel’s advice was reasonable. In my view, since counsel was unaware of pertinent case law, her performance failed the first two aspects of Pierce. This conclusion is consistent with Commonwealth v. Hickman, 799 A.2d 136 (Pa.Super. 2002), in which we reviewed a claim that counsel ineffectively advised a defendant to plead guilty in exchange for four to eight years imprisonment. Counsel assured the defendant that he would be eligible for parole after two years pursuant to the State Motivational Boot Camp program, 61 P.S. §§ 1121-1129. This advice was incorrect, as he was statutorily barred from the program. We stated that counsel was ineffective due to ignorance of pertinent law.
Here, we find that counsel’s assistance cannot be said to have fallen within “the wide range of professionally competent assistance” demanded by the Sixth Amendment. Specifically, plea counsel gave Appellant reason to believe he could be released from prison in two years and be eligible for parole six months later, when, in fact, Appellant was statutorily ineligible for release into the boot camp program and could not receive parole until he had served four years imprisonment. Thus based on an ignorance of relevant sentencing law, counsel’s advice was legally unsound and devoid of any reasonable basis designed to effectuate Appellant’s interests.
Id. at 141 (Pa.Super. 2002) (emphasis added, citation omitted).
Herein, counsel’s complete lack of awareness of Alleyne rendered her actions legally unsound when she was negotiating and advising Appellee in a case that involved application of a mandatory minimum sentence. The voluntariness of a plea depends on “whether counsel’s advice ‘was within the range of competence demanded of attorneys in criminal cases.’” Id. Plea counsel was unaware of Alleyne and thus any advice regarding the plea that did not take its holding into consideration was not within that range of competence demanded of attorneys in criminal cases.
Indeed, it is for this very same reason that counsel’s failure to consult Appellee regarding an appeal entitles him to relief under Roe v. Flores-Ortega, 528 U.S. 470, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000). Therein, the Court imposed a duty to consult a defendant about a direct appeal in certain circumstances:
[CJounsel has a constitutionally imposed duty to consult with the defendant about an appeal when there is reason to think either (1) that a rational defendant would want to appeal (for example, because there are nonfrivolous grounds for appeal), or (2) that this particular defendant reasonably demonstrated to counsel that he was interested in appealing. In making this determination, courts must take into account all the information counsel knew or should have known.
Id. at 480, 120 S.Ct. 1029 (emphasis added). There also must be prejudice from counsel’s failure to consult. Prejudice is present when the defendant demonstrates that, but for counsel’s deficient performance, he would have appealed.
Counsel should have been aware of Alleyne and that its application presented grounds for appeal. On November 25, 2013, this Court issued Commonwealth v. Watley, 81 A.3d 108 (Pa.Super. 2013) (en banc), in which we noted that Alleyne “renders those Pennsylvania mandatory minimum sentencing statutes that do not pertain to prior convictions constitutionally infirm insofar as they permit a judge to automatically increase a defendant’s sentence based on a preponderance of the *386evidence standard.” Id. at 117 (footnotes omitted). Watley, issued almost two months before the entry of Appellee’s guilty plea, represented law that counsel should have known and presented a non-frivolous ground for Appellee to pursue on appeal.
The PCRA court found that Appellee would have pursued an appeal if counsel had explained the then-existing law, and this finding is supported by the record. Since I disagree with the majority’s rationale in part, I respectfully register this dissent. However, I join in the determination to reinstate Appellee’s appeal rights.
Judge Shogan joins the Concurring/Dissenting Opinion.
Judge Olson joins the Concurring/Dissenting Opinion.

. This provision states:
(a) General rule. — Notwithstanding any other provisions of this or any other act to the contrary, the following provisions shall apply:
[[Image here]]
(7) A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance or a mixture containing it is heroin shall, upon conviction, be sentenced as set forth in this paragraph:
(i) when the aggregate weight of the compound or mixture containing the heroin involved is at least 1.0 gram but less than 5.0 grams the sentence shall be a mandatory minimum term of two years in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: a mandatory minimum term of three years in prison....
18 Pa.C.S. § 7508 (emphasis added). This statute was held unconstitutionally void in its entirety. Commonwealth v. Mosley, 114 A.3d 1072 (Pa.Super. 2015) (applying Commonwealth v. Newman, 99 A.3d 86 (Pa.Super. 2014) (en banc); Commonwealth v. Valentine, 101 A.3d 801 (Pa.Super. 2014)).